United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 9, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30565
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALEXIEUS MONTGOMERY,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 1:04-CR-10001-1
                          --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Alexieus Montgomery appeals the sentence imposed upon his

guilty-plea conviction for assault with a deadly weapon.        See

18 U.S.C. § 113(a)(3).    Montgomery argues (1) that the district

court’s factual finding that Montgomery’s offense involved “more

than minimal planning” was clearly erroneous, (2) that the

district court committed Blakely** error in increasing his

offense level pursuant to U.S.S.G. § 2A2.2 for “more than minimal


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          Blakely v. Washington, 542 U.S. 296 (2004).
                             No. 04-30565
                                  -2-

planning,” and (3) that the career-offender enhancement of

Montgomery’s sentence was unconstitutional under Apprendi*** and

Blakely.

     Montgomery and his three cell mates were members of the

Black Gangster Disciples (BGD).     Montgomery and two of his cell

mates fashioned weapons from razors provided to them for shaving.

Montgomery then obtained permission from a BGD board member to

attack Lucius Allen, the fourth cell mate.     Montgomery and the

two other attackers admitted that they attacked Allen with

weapons made from the razors.     These factual findings were

sufficient to support the two-level adjustment pursuant to

U.S.S.G. § 2A2.2(b)(1) for “more than minimal planning.”        See

U.S.S.G. § 2A2.2, comment. (n.3).     The district court did not

clearly err in applying U.S.S.G. § 2A2.2(b)(1).     See United

States v. Villanueva, 408 F.3d 193, 203 n.9 (5th Cir.), cert.

denied, 126 S. Ct. 268 (2005).

     For the first time on appeal, Montgomery asserts a Blakely

challenge to the two-level adjustment for “more than minimal

planning.”     Although the first two prongs of the plain-error

standard are satisfied, Montgomery cannot show that the error

affected his substantial rights.     See United States v. Olano,

507 U.S. 725, 732-37 (1993).     “The judge imposed a sentence in

the middle of the properly determined Guidelines range, and there

is no indication in the record from the judge’s remarks or


     ***
           Apprendi v. New Jersey, 530 U.S. 466 (2000).
                           No. 04-30565
                                -3-

otherwise that the judge would have reached a different

conclusion in an advisory regime.”   United States v. Infante,

404 F.3d 376, 395 (5th Cir. 2005).   Montgomery is not entitled to

resentencing under Blakely.

     Finally, Montgomery’s Blakely challenge to the district

court’s use of the career-offender guideline has been rejected by

this court.   See United States v. Guevara, 408 F.3d 252, 261 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1080 (2006).

     AFFIRMED.